DETAILED ACTION
Claims 1-4, 7-12, 14-18, and 21-23 are presented for examination.
Claims 1, 7, 10, 15, and 21 are amended.
Claims 5, 6, 13, 19, and 20 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 and 04/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The amended specification were received on 03/03/2021. The title is acceptable. 
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	It can be clearly seen that Zhang discloses that subcarriers occupied by different DMRS group are different, instead of each DMRS occupying different subcarriers, and Zhang also does not suggest that these occupied subcarriers are within the same frequency domain bandwidth, [Remarks, pages 8-10].
(2)	Neither Zhang nor Kim considered the following two aspects of the present application so as to obtain the channel estimation of each sub-carrier in the entire channel: select sub-carrier according to m+iK; and further consider the selection range of subcarriers under different values according. 
The Examiner respectfully disagrees with these arguments.

As per the first argument,
As indicated in the previous rejection and below, Zhang discloses wherein, when a value of K is greater than 1, the each DMRS sequence in the K DMRS sequences occupies, in at least one orthogonal frequency division multiplexing (OFDM) symbol, different sub-carriers in a same frequency domain bandwidth respectively [fig. 3, 9, table 2, paragraphs 0074, 0079, wherein, when a value of K is greater than 1, the each DMRS sequence in the K DMRS sequences occupies, in at least one orthogonal frequency division multiplexing (OFDM) symbol, different sub-carriers in a same frequency domain bandwidth respectively (different sub-carrier)]; and wherein, a sub-carrier occupied by an mth DMRS sequence in the K DMRS sequences is: an (m+iK)th sub-carrier in the frequency domain bandwidth, wherein i =0,1... (S-m) / K, and S is a quantity of sub-carriers comprised in the frequency domain bandwidth [paragraphs 0057-0059, an (m+iK)th sub-carrier in the frequency domain bandwidth, wherein i =0,1... (S-m) / K, and S is a quantity of sub-carriers comprised in the frequency domain bandwidth].

[AltContent: textbox (DMRS sequence 1 occupying different subcarriers in a same frequency )]Regarding each DMRS sequence …occupies …, different sub-carriers in a same frequency domain bandwidth respectively, Zhang discloses in Fig. 8, paragraphs 0049 and 0057.
[AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    185
    719
    media_image1.png
    Greyscale

Figure 8 illustrates subcarriers for the transmission of 2 DMRS sequences (e.g., DMRS-1; DMRS-2) in a same frequency domain bandwidth

[0049] …. In this pattern (Nos. 1, 4, 5 and 7-9 in Table 1), DMRSs corresponding to different layers are distinguished in a CDM manner. In such a case, the code length is 2, and an orthogonal sequence having a length of 2 as used by each DMRS is extended and mapped onto two (2) Resource Elements (REs). 

[0057] …. Different channel ranks R imply different DMRS distribution patterns and different overheads, with respect to the bandwidth usage of the UE, for all layers. Since, with a given channel rank R, the DMRS occupies a constant amount of time-frequency channel resources, …. The average EPRE for the DMRS at a layer refers to the ratio between the total amount of EPREs of all the DMRSs at the layer and the total number of REs occupied by all the DMRSs within the bandwidth allocated to the UE. Likewise, the average EPRE for the data at a layer refers to the ratio between the total amount of EPREs of all the data symbols at the layer and the total number of REs occupied by the layer within the bandwidth allocated to the UE.
 

In other words, Zhang discloses each DMRS occupying different subcarriers (DMRS-1 or DMRS-2), and wherein these occupied subcarriers are within the same frequency domain bandwidth.


    PNG
    media_image2.png
    339
    499
    media_image2.png
    Greyscale



[0132] As shown in FIG. 4 and FIG. 5, when K=2, two DMRS sequences of a terminal device 1 respectively occupy an odd subcarrier and an even subcarrier in a physical resource block (PRB).

This is similar to the disclosure of Zhang as illustrated above, wherein each DMRS sequence in the K DMRS sequences occupies (e.g., DMRS-1, DMRS-2), in at least one OFDM symbol, different sub-carriers in a same frequency domain bandwidth respectively (total number of REs used by DMRS is N=6, 3 for DMRS-1, and 3 for DMRS-2).

Therefore, given that Zhang discloses transmission of DMRS sequences by splitting the sequences using different subcarriers in a same frequency domain bandwidth (e.g., 3 subcarriers for DMRS-1, and 3 subcarriers for DMRS-2), then Zhang clearly discloses each DMRS sequence occupies different sub-carriers in a same frequency domain bandwidth respectively.

As per the second argument,
As indicated in the previous rejection and below, Zhang discloses wherein, when a value of K is greater than 1, the each DMRS sequence in the K DMRS sequences occupies, in at least one orthogonal frequency division multiplexing (OFDM) symbol, different sub-carriers in a same frequency domain bandwidth respectively [fig. 3, 9, table 2, paragraphs 0074, 0079, wherein, when a value of K is greater than 1, the each DMRS sequence in the K DMRS sequences occupies, in at least one orthogonal frequency division multiplexing (OFDM) symbol, different sub-carriers in a same frequency domain bandwidth respectively (different sub-carrier)]; and wherein, a sub-carrier occupied by an mth DMRS sequence in the K DMRS sequences is: an (m+iK)th sub-carrier in the frequency domain bandwidth, wherein i =0,1... (S-m) / K, and S is a quantity of sub-carriers comprised in the frequency domain bandwidth [paragraphs 0057-0059, an (m+iK)th sub-carrier in the frequency domain bandwidth, wherein i =0,1... (S-m) / K, and S is a quantity of sub-carriers comprised in the frequency domain bandwidth].

Regarding wherein, a sub-carrier occupied by an mth DMRS sequence in the K DMRS sequences is: an (m+iK)th sub-carrier in the frequency domain bandwidth, Zhang discloses in Fig. 8, paragraphs 0049 and 0057.
 
[0049] …. In such a case, the code length is 2, and an orthogonal sequence having a length of 2 as used by each DMRS is extended and mapped onto two (2) Resource Elements (REs). 

[0052] …. In such a case, the code length is 4, and an orthogonal sequence having a length of 4 as used by each DMRS is extended and mapped onto four (4) REs. 

[0053] …. In such a case, the code length is 8, and an orthogonal sequence having a length of 8 as used by each DMRS is extended and mapped onto eight (8) REs. 

[0058] As shown in FIG. 7, an OFDM symbol in a resource block contains 12 REs; the total number of REs used by DMRS is N=3; the multiplexing approach is CDM; and the EPRE for the DMRS at layer i is P.sub.DMRS.sub.--.sub.i. In this case, the average P.sub.DMRS.sub.--.sub.i can be derived as:

[0059] As shown in FIG. 8, an OFDM symbol in a resource block contains 12 REs; the total number of REs used by DMRS is N=6; the multiplexing approach is a hybrid of CDM and FDM; and the EPRE for the DMRS at layer i is P.sub.DMRS.sub.--.sub.i. In this case, the average P.sub.DMRS.sub.--.sub.i can be derived as: 

[0079] when 1<f<r, the DMRSs at the respective layers are located in f sub-carrier positions, i.e., r DMRSs are divided into f groups each corresponding to a different sub-carrier; the DMRSs of the respective layers of data multiplex the time-frequency channel resources in a hybrid FDM/CDM manner, as shown in FIGS. 9 and 10; 

[0117] …. If the base station signals that the current DMRS distribution pattern is 2, it is assumed by default that the UE has the information on any one of the DMRS antenna ports [0,1,2,3]. If the base station signals that the current DMRS distribution pattern is 3, it is assumed by default that the UE has the information on any one of the DMRS antenna ports [0,1,2,3,4,5,6,7].


In other words, Zhang discloses wherein an OFDM symbol in a resource block contains 12 REs (S=12), and the total number of REs used by DMRS is N=3 or 6 (K may be 2, 3, 4, 6); i = 1, 2, R; and the location of the subcarriers that carry the DMRS sequences (DMRS-1, DMRS-2).

Therefore, given that Zhang discloses transmission of DMRS sequences by splitting the sequences using different subcarriers in a same frequency domain bandwidth 

Regarding the rejection of claims 10 and 15, claims 10 and 15 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 10 and 15, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2-4, 7-9, 11, 12, 14, 16-18, and 21-23, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7-10, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., (hereinafter Zhang), U.S. Publication No. 2015/0092722.

As per claim 1, Zhang discloses a wireless communication method [paragraph 0002, a wireless communication method (mobile communication system and method)], comprising: 
determining, by a terminal device, a quantity K of demodulation reference signal (DMRS) sequences corresponding to a first DMRS port [table 2, paragraphs 0008-0010, 0018, 0093, 0105, 0127, determining, by a terminal device, a quantity K of demodulation reference signal (DMRS) sequences corresponding to a first DMRS port (determining, by the user equipment, an allocated DMRS antenna port based on a correspondence between the received channel rank – DMRS; UE can acquire the DMRS sequence(s) for the individual DMRS antenna ports)] and a physical resource occupied by each DMRS sequence in the K DMRS sequences, wherein K is a positive integer [paragraphs 0006, 0010, 0049, 0111, a physical resource occupied by each DMRS sequence in the K DMRS sequences, wherein K is a positive integer (UE to obtain corresponding DMRS resource information; mapping between each DMRS antenna port and the physical time-frequency resource)]; and 
sending, on the determined physical resource occupied by the each DMRS sequence, the each DMRS sequence to a network device using the first DMRS port [fig. 18, paragraphs 0021, 0128, sending, on the determined physical resource occupied by the each DMRS sequence, the each DMRS sequence to a network device using the first DMRS port (sending data in the determined physical resources)];
wherein, when a value of K is greater than 1, the each DMRS sequence in the K DMRS sequences occupies, in at least one orthogonal frequency division multiplexing (OFDM) symbol, different sub-carriers in a same frequency domain bandwidth respectively [fig. 3, 9, table 2, paragraphs 0074, 0079, wherein, when a value of K is greater than 1, the each DMRS sequence in the K DMRS sequences occupies, in at least one orthogonal frequency division multiplexing (OFDM) symbol, different sub-carriers in a same frequency domain bandwidth respectively (different sub-carrier)], and a sub-carrier occupied by an mth DMRS sequence in the K DMRS sequences is: an (m+iK)th sub-carrier in the frequency domain bandwidth, wherein i =0,1... (S-m) / K, and S is a quantity of sub-carriers comprised in the frequency domain bandwidth [paragraphs 0057-0059, an (m+iK)th sub-carrier in the frequency domain bandwidth, wherein i =0,1... (S-m) / K, and S is a quantity of sub-carriers comprised in the frequency domain bandwidth].

As per claim 3, Zhang discloses the method according to claim 1, 
wherein, K is an integer greater than 1 [table 2, paragraphs 0008-0010, 0018, 0093, 0105, 0127, wherein, K is an integer greater than 1 (DMRS distribution patterns 1-3)].

As per claim 4, Zhang discloses the method according to claim 1, 
wherein, when a value of K is greater than 1, DMRS sequences in the K DMRS sequences having a same length use a same sequence [table 2, paragraphs 0049, 0050, wherein, when a value of K is greater than 1, DMRS sequences in the K DMRS sequences having a same length use a same sequence (same length)].

As per claim 7, Zhang discloses the method according to claim 1, 
wherein, K=2, and a subcarrier occupied by a first DMRS sequence in the K DMRS sequences is an (n+jN)* subcarrier in the frequency domain bandwidth, a second DMRS sequence occupies the rest subcarrier in the frequency domain bandwidth, wherein j=0,1... (S-n)/N, N is a positive integer greater than 1, and n is a positive integer less than or equal to N [paragraphs 0057-0059, wherein, K=2, and a subcarrier occupied by a first DMRS sequence in the K DMRS sequences is an (n+jN)* subcarrier in the frequency domain bandwidth, a second DMRS sequence occupies the rest subcarrier in the frequency domain bandwidth, wherein j=0,1... (S-n)/N, N is a positive integer greater than 1, and n is a positive integer less than or equal to N].

As per claim 8, Zhang discloses the method according to claim 1, 
wherein, each DMRS sequence in at least one DMRS sequence in the K DMRS sequences occupies different sub-carriers in different OFDM symbols [paragraphs 0079, wherein, each DMRS sequence in at least one DMRS sequence in the K DMRS sequences occupies different sub-carriers in different OFDM symbols (r DMRSs are divided into f groups each corresponding to a different sub-carrier)].

As per claim 9, Zhang discloses the method according to claim 1, wherein, the determining, by a terminal device, a quantity K of DMRS sequences corresponding to a 
determining, by the terminal device, the quantity K of the DMRS sequences corresponding to the first DMRS port [paragraphs table 2, paragraphs 0008-0010, 0018, 0093, 0095, 0105, 0124, determining, by the terminal device, the quantity K of the DMRS sequences corresponding to the first DMRS port (DMRS antenna port(s) allocated by the base station and a corresponding DMRS sequence)]; and 
determining, by the terminal device, a resource offset between physical resources occupied by different DMRS sequences in the K DMRS sequences [paragraphs 0005, 0062, 0087, determining, by the terminal device, a resource offset between physical resources occupied by different DMRS sequences in the K DMRS sequences (offset parameter determined by the DMRS distribution pattern)] according to the quantity K when the K is greater than 1 [table 2, paragraphs 0008-0010, 0018, 0093, 0105, 0127, according to the quantity K when the K is greater than 1 (DMRS distribution patterns 1-3)].

As per claim 10, Zhang discloses a wireless communication method [paragraph 0002, a wireless communication method (mobile communication system and method)], comprising: 
determining, by a network device, a quantity K of demodulation reference signal (DMRS) sequences sent by a terminal device using a first DMRS port [table 2, paragraphs 0008-0010, 0018, 0093, 0105, 0127, determining, by a network device, a quantity K of demodulation reference signal (DMRS) sequences sent by a terminal device using a first DMRS port (determining, by the user equipment, an allocated DMRS antenna port based on a correspondence between the received channel rank – DMRS; UE can acquire the DMRS sequence(s) for the individual DMRS antenna ports)] and a physical resource occupied by each DMRS sequence in the K DMRS sequences [paragraphs 0006, 0010, 0049, 0111, a physical resource occupied by each DMRS sequence in the K DMRS sequences (UE to obtain corresponding DMRS resource information; mapping between each DMRS antenna port and the physical time-frequency resource)]; and 
receiving, on the determined physical resource occupied by the each DMRS sequence, the each DMRS sequence sent by the terminal device [fig. 18, paragraphs 0021, 0128, receiving, on the determined physical resource occupied by the each DMRS sequence, the each DMRS sequence sent by the terminal device (sending data in the determined physical resources)];
wherein, when a value of K is greater than 1, the each DMRS sequence in the K DMRS sequences occupies, in at least one orthogonal frequency division multiplexing (OFDM) symbol, different sub-carriers in a same frequency domain bandwidth respectively [fig. 3, 9, table 2, paragraphs 0074, 0079, wherein, when a value of K is greater than 1, the each DMRS sequence in the K DMRS sequences occupies, in at least one orthogonal frequency division multiplexing (OFDM) symbol, different sub-carriers in a same frequency domain bandwidth respectively (different sub-carrier)], and a sub-carrier occupied by an mth DMRS sequence in the K DMRS sequences is: an (m+iK)th sub-carrier in the frequency domain bandwidth, wherein i =0,1... (S-m) / K, and S is a quantity of sub-carriers comprised in the frequency domain bandwidth [paragraphs 0057-0059, an (m+iK)th sub-carrier in the frequency domain bandwidth, wherein i =0,1... (S-m) / K, and S is a quantity of sub-carriers comprised in the frequency domain bandwidth].

As per claim 12, Zhang discloses the method according to claim 10, 
wherein, K is an integer greater than 1 [table 2, paragraphs 0008-0010, 0018, 0093, 0105, 0127, wherein, K is an integer greater than 1 (DMRS distribution patterns 1-3)].

As per claim 14, Zhang discloses the method according to claim 10, 
wherein, each DMRS sequence in at least one DMRS sequence in the K DMRS sequences occupies different sub-carriers in different OFDM symbols [paragraphs 0079, wherein, each DMRS sequence in at least one DMRS sequence in the K DMRS sequences occupies different sub-carriers in different OFDM symbols (r DMRSs are divided into f groups each corresponding to a different sub-carrier)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 15-18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., (hereinafter Zhang), U.S. Publication No. 2015/0092722, in view of Kim et al., (hereinafter Kim), U.S. Publication No. 2014/0293944.

As per claim 2, Zhang discloses the method according to claim 1, wherein, the determining, by a terminal device, a quantity K of demodulation reference signal (DMRS) sequences corresponding to a first DMRS port, comprises: 
determining, by the terminal device, the quantity K of the DMRS sequences corresponding to the first DMRS port [table 2, paragraphs 0008-0010, 0018, 0093, 0105, 0127, determining, by a terminal device, a quantity K of demodulation reference signal (DMRS) sequences corresponding to a first DMRS port (determining, by the user equipment, an allocated DMRS antenna port based on a correspondence between the received channel rank – DMRS; UE can acquire the DMRS sequence(s) for the individual DMRS antenna ports)] according to DMRS sequence indication information [paragraphs 0049, 0050, 0093, 0095, 0120, according to DMRS sequence indication information (a corresponding DMRS sequence; DMRS sequence information)] transmitted by scheduling data corresponding to the DMRS sequences by the network device [paragraphs 0003, 0007, transmitted by scheduling data corresponding to the DMRS sequences by the network device (system scheduling)].
Zhang does not explicitly discloses DMRS sequence indication information carried in downlink control information (DCI) transmitted by scheduling data corresponding to the DMRS sequences by the network device.
However, Kim teaches DMRS sequence indication information carried in downlink control information (DCI) transmitted by scheduling data corresponding to the DMRS paragraphs 0061, 0082, 0093, (sequence used for the DMRS; DL control information corresponding to a UL grant includes DCI)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang by receiving DMRS sequence indication information carried in downlink control information (DCI) as taught by Kim because it would provide the Zhang's method with the enhanced capability of efficiently allocating resources for transmitting control information [Kim, paragraph 0009].

As per claim 11, Zhang discloses the method according to claim 10, wherein, the method further comprises: 
indicating, by the network device, the quantity K of the DMRS sequences corresponding to the DMRS port to the terminal device [table 2, paragraphs 0008-0010, 0018, 0093, 0105, 0127, indicating, by the network device, the quantity K of the DMRS sequences corresponding to the DMRS port to the terminal device (determining, by the user equipment, an allocated DMRS antenna port based on a correspondence between the received channel rank – DMRS; UE can acquire the DMRS sequence(s) for the individual DMRS antenna ports)] by DMRS sequence indication information [paragraphs 0049, 0050, 0093, 0095, 0120, by DMRS sequence indication information (a corresponding DMRS sequence; DMRS sequence information)] transmitted by scheduling data corresponding to the DMRS sequences [paragraphs 0003, 0007, transmitted by scheduling data corresponding to the DMRS sequences by the network device (system scheduling)].

However, Kim teaches DMRS sequence indication information carried in downlink control information (DCI) transmitted by scheduling data corresponding to the DMRS sequences by the network device [paragraphs 0061, 0082, 0093, (sequence used for the DMRS; DL control information corresponding to a UL grant includes DCI)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Zhang by receiving DMRS sequence indication information carried in downlink control information (DCI) as taught by Kim because it would provide the Zhang's method with the enhanced capability of efficiently allocating resources for transmitting control information [Kim, paragraph 0009].

As per claim 15, Zhang discloses a terminal device, comprising: 
determine a quantity K of demodulation reference signal (DMRS) sequences corresponding to a first DMRS port [table 2, paragraphs 0008-0010, 0018, 0093, 0105, 0127, determining, by a terminal device, a quantity K of demodulation reference signal (DMRS) sequences corresponding to a first DMRS port (determining, by the user equipment, an allocated DMRS antenna port based on a correspondence between the received channel rank – DMRS; UE can acquire the DMRS sequence(s) for the individual DMRS antenna ports)] and a physical resource occupied by each DMRS sequence in the K DMRS sequences, wherein K is a positive integer [paragraphs 0006, 0010, 0049, 0111, a physical resource occupied by each DMRS sequence in the K DMRS sequences, wherein K is a positive integer (UE to obtain corresponding DMRS resource information; mapping between each DMRS antenna port and the physical time-frequency resource)]; and 
send, on the determined physical resource occupied by the each DMRS sequence, the each DMRS sequence to a network device using the first DMRS port [fig. 18, paragraphs 0021, 0128, sending, on the determined physical resource occupied by the each DMRS sequence, the each DMRS sequence to a network device using the first DMRS port (sending data in the determined physical resources)];
wherein, when a value of K is greater than 1, the each DMRS sequence in the K DMRS sequences occupies, in at least one orthogonal frequency division multiplexing (OFDM) symbol, different sub-carriers in a same frequency domain bandwidth respectively [fig. 3, 9, table 2, paragraphs 0074, 0079, wherein, when a value of K is greater than 1, the each DMRS sequence in the K DMRS sequences occupies, in at least one orthogonal frequency division multiplexing (OFDM) symbol, different sub-carriers in a same frequency domain bandwidth respectively (different sub-carrier)], and a sub-carrier occupied by an mth DMRS sequence in the K DMRS sequences is: an (m+iK)th sub-carrier in the frequency domain bandwidth, wherein i =0,1... (S-m) / K, and S is a quantity of sub-carriers comprised in the frequency domain bandwidth [paragraphs 0057-0059, an (m+iK)th sub-carrier in the frequency domain bandwidth, wherein i =0,1... (S-m) / K, and S is a quantity of sub-carriers comprised in the frequency domain bandwidth].
Zhang does not explicitly discloses a transceiver, a memory, a processor, and a computer program stored on the memory and operable on the processor, wherein the 
However, Kim teaches a transceiver, a memory, a processor, and a computer program stored on the memory and operable on the processor, wherein the processor, when running the computer program [fig. 12, paragraphs 0138, 0141, a transceiver, a memory, a processor, and a computer program stored on the memory and operable on the processor, wherein the processor, when running the computer program (UE 120 includes a processor 122, a memory 124, and an RF unit 126)], is configured to: control the transceiver to send on the determined physical resource occupied by the each DMRS sequence [paragraphs 0060-0062, 0112, send on the determined physical resource occupied by the each DMRS sequence (DMRS information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Zhang by control the transceiver to send on the determined physical resource occupied by the each DMRS sequence as taught by Kim because it would provide the Zhang's device with the enhanced capability of efficiently allocating resources for transmitting control information [Kim, paragraph 0009].

As per claim 16, Zhang discloses the terminal device according to claim 15, wherein, the processor is further configured to: 
determine the quantity K of the DMRS sequences corresponding to the first DMRS port [table 2, paragraphs 0008-0010, 0018, 0093, 0105, 0127, determining, by a terminal device, a quantity K of demodulation reference signal (DMRS) sequences corresponding to a first DMRS port (determining, by the user equipment, an allocated DMRS antenna port based on a correspondence between the received channel rank – DMRS; UE can acquire the DMRS sequence(s) for the individual DMRS antenna ports)] according to DMRS sequence indication information [paragraphs 0049, 0050, 0093, 0095, 0120, according to DMRS sequence indication information (a corresponding DMRS sequence; DMRS sequence information)] transmitted by scheduling data corresponding to the DMRS sequences by the network device [paragraphs 0003, 0007, transmitted by scheduling data corresponding to the DMRS sequences by the network device (system scheduling)].
Zhang does not explicitly discloses DMRS sequence indication information carried in downlink control information (DCI) transmitted by scheduling data corresponding to the DMRS sequences by the network device.
However, Kim teaches DMRS sequence indication information carried in downlink control information (DCI) transmitted by scheduling data corresponding to the DMRS sequences by the network device [paragraphs 0061, 0082, 0093, (sequence used for the DMRS; DL control information corresponding to a UL grant includes DCI)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Zhang by receiving DMRS sequence indication information carried in downlink control information (DCI) as taught by Kim because it would provide the Zhang's device with the enhanced capability of efficiently allocating resources for transmitting control information [Kim, paragraph 0009].

As per claim 17, Zhang discloses the terminal device according to claim 15, 
wherein, K is an integer greater than 1 [table 2, paragraphs 0008-0010, 0018, 0093, 0105, 0127, wherein, K is an integer greater than 1 (DMRS distribution patterns 1-3)].

As per claim 18, Zhang discloses the terminal device according to claim 15, 
wherein, when a value of K is greater than 1, DMRS sequences in the K DMRS sequences having a same length use a same sequence [table 2, paragraphs 0049, 0050, wherein, when a value of K is greater than 1, DMRS sequences in the K DMRS sequences having a same length use a same sequence (same length)].

As per claim 21, Zhang discloses the terminal device according to claim 19, 
wherein, K=2, and a subcarrier occupied by a first DMRS sequence in the K DMRS sequences is an (n+jN)th subcarrier in the frequency domain bandwidth, a second DMRS sequence occupies the rest subcarrier in the frequency domain bandwidth, wherein j = 0,1... (S - n) / N, N is a positive integer greater than 1, and n is a positive integer less than or equal to N [paragraphs 0057-0059, wherein, K=2, and a subcarrier occupied by a first DMRS sequence in the K DMRS sequences is an (n+jN)th subcarrier in the frequency domain bandwidth, a second DMRS sequence occupies the rest subcarrier in the frequency domain bandwidth, wherein j=0,1...(S-n)/N, N is a positive integer greater than 1, and n is a positive integer less than or equal to N].

As per claim 22, Zhang discloses the terminal device according to claim 15, 
paragraphs 0079, wherein, each DMRS sequence in at least one DMRS sequence in the K DMRS sequences occupies different sub-carriers in different OFDM symbols (r DMRSs are divided into f groups each corresponding to a different sub-carrier)].

As per claim 23, Zhang discloses the terminal device according to claim 15, wherein, the processor is further configured to: 
determine the quantity K of the DMRS sequences corresponding to the first DMRS port [table 2, paragraphs 0008-0010, 0018, 0093, 0095, 0105, 0124, determine the quantity K of the DMRS sequences corresponding to the first DMRS port (DMRS antenna port(s) allocated by the base station and a corresponding DMRS sequence)]; and 
determine a resource offset between physical resources occupied by different DMRS sequences in the K DMRS sequences [paragraphs 0005, 0062, 0087, determine a resource offset between physical resources occupied by different DMRS sequences in the K DMRS sequences (offset parameter determined by the DMRS distribution pattern)] according to the quantity K when the K is greater than 1 [table 2, paragraphs 0008-0010, 0018, 0093, 0105, 0127, according to the quantity K when the K is greater than 1 (DMRS distribution patterns 1-3)].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469